IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-22-00299-CV

             IN THE INTEREST OF J.W. AND L.W., CHILDREN



                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 21-000066-CV-272


                           MEMORANDUM OPINION


       Elizabeth appeals from an order that terminated the parent-child relationship

between her and her children, J.W. and L.W. See TEX. FAM. CODE ANN. §§ 161.001, 161.003.

Elizabeth's appointed counsel has filed a brief pursuant to Anders v. California asserting

that the appeal presents no issues of arguable merit. See Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). The procedures set forth in Anders are applicable

to appeals of orders terminating parental rights. In re E.L.Y., 69 S.W.3d 838, 841 (Tex.

App.—Waco 2002, order). Counsel advised Elizabeth that counsel had filed the brief

pursuant to Anders and that Elizabeth had the right to review the record and file a pro se

response on her own behalf. Counsel also informed Elizabeth that she could request
access to the record by contacting the Court. Elizabeth did not request the record or file

a response with this Court.

        Counsel included a detailed recitation of the facts in the Anders brief and asserted

that counsel reviewed the record for any potentially meritorious issues and determined

there is no non-frivolous issue to raise in this appeal. Counsel's brief discusses the

sufficiency of the evidence relating to Section 161.001(b)(1)(D) and (E) 1 and Section

161.003 as well as the best interest of the children.                        Counsel's brief evidences a

professional evaluation of the record, and we conclude that counsel performed the duties

required of appointed counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252

S.W.3d 403, 406-408 (Tex. Crim. App. 2008).

        Upon the filing of the Anders brief, as the reviewing appellate court, it is our duty

to independently examine the record to decide whether counsel is correct in determining

that an appeal is frivolous. See In the Interest of G.P., 503 S.W.3d 531, 536 (Tex. App.—

Waco 2016, pet. denied).             Arguments are frivolous when they "cannot conceivably

persuade the court." McCoy v. Court of Appeals, 486 U.S. 429, 436, 108 S. Ct. 1895, 100 L.

Ed. 2d 440 (1988).

        Having carefully reviewed the entire record and the Anders brief, we agree with

counsel that the appeal is frivolous. See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas




1
 An Anders brief must include a review of Section 161.001(b)(1)(D) or (E) if the termination was granted on either
or both of those subsections pursuant to In re N.G., 577 S.W.3d 230, 235-36 (Tex. 2019).

In the Interest of J.W. and L.W., Children                                                                  Page 2
2009, pet. denied). Accordingly, we affirm the trial court's order of termination.

CONCLUSION

        Having found no meritorious issues presented in this appeal, we affirm the

judgment of the trial court.




                                             TOM GRAY
                                             Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed November 30, 2022
CV06




In the Interest of J.W. and L.W., Children                                           Page 3